Citation Nr: 0838153	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-15 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
residuals of a laminectomy, L3-L4. 

2. Entitlement to a rating higher than 30 percent for 
depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S. 

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1980 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in November 2005 and 
August 2007, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In June 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


REMAND

The veteran was last examined by VA in April 2006 for 
depression and in August 2007 for his low back disability.  

The veteran asserts that his disabilities are worsened since 
he was last examined by VA.  In February 2008, the veteran's 
private physician suggests that the veteran's disabilities 
have increased in severity.  

In October 2007, the veteran authorized VA to obtain private 
medical records, which has not been done. 

In June 2008, the veteran testified that he was receiving 
benefits from the Social Security Administration.  



In light of the above, the Board determines that re-
examinations are needed to verify the current severity of the 
disabilities.  38 C.F.R. § 3.327.  Accordingly, the case is 
REMANDED for the following actions:

1. Request records of the Social Security 
Administration. 

2. Request the records of Green Belton 
Neal, MD, Carolina Medical Group, 3010 
Farrow Road, Suite 230, Columbia, South 
Carolina 29203.  

3. Afford the veteran a VA examination to 
determine the current degree of impairment 
of the low back disability. The claims 
folder should be made available to the 
examiner for review.  

The examiner is asked to describe 
the range of motion of the lumbar 
spine in degrees to include forward 
flexion, extension, left and right 
lateral flexion, left and right 
lateral rotation, and any functional 
loss due to pain or painful motion 
(supported by adequate pathology and 
evidenced by the visible behavior of 
the claimant undertaking the motion) 
as well as weakness, excess 
fatigability, incoordination or pain 
on movement.  Any additional 
functional loss should be expressed 
in terms of additional limitation of 
motion. 

The examiner is asked to describe 
any objective neurological 
abnormalities, either motor or 
sensory. 



The examiner is asked to describe 
the frequency and duration of any 
incapacitating episodes of low back 
pain, requiring bed rest prescribed 
by a physician and treatment by a 
physician, over a 12 month period.

4. Schedule the veteran for VA psychiatric 
examination to determine the current level 
of occupational and social impairment due 
to the service-connected depression.  The 
claims folder should be made available to 
the examiner for review.  

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

